Name: Commission Regulation (EEC) No 2707/92 of 17 September 1992 suspending advance fixing of the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 9. 92 Official Journal of the European Communities No L 275/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2707/92 of 17 September 1992 suspending advance fixing of the export refunds on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, danger that the continuation of the present system could give rise to speculative operations ; whereas the advance fixing of the export refunds on products processed from cereals and rice should therefore be suspended ; Having regard to the Treaty establishing the European Economic Community, Whereas the above situation requires that application of the provisions concerning advance fixing of refunds for the products concerned be temporarily suspended ; Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular the first subparagraph of Article 16 (7) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular the first paragraph of Article 17 (7) thereof, Article 1 Whereas Article 16 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the refund may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Advance fixing of the export refunds on the products referred to in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 is hereby suspended from 18 September until 24 September 1992. Whereas, in view of the monetary situation and the uncertainty reigning on the exchange markets, there is a Article 2 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 73, 19. 3 . 1992, p. 7 . This Regulation shall enter into force on 18 September 1992. No L 275/2 Official Journal of the European Communities 18 . 9. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1992. For the Commission Ray MAC SHARRY Member of the Commission